Case: 10-30494 Document: 00511373708 Page: 1 Date Filed: 02/07/2011




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                 FILED
                                                                          February 7, 2011
                                     No. 10-30494
                                   Summary Calendar                         Lyle W. Cayce
                                                                                 Clerk

UNITED STATES OF AMERICA,

                                                   Plaintiff-Appellee

v.

RONNIE R. PEA, also known as Lil Sam,

                                                   Defendant-Appellant


                    Appeal from the United States District Court
                       for the Western District of Louisiana
                              USDC No. 5:09-CR-207-2


Before REAVLEY, DENNIS, and CLEMENT, Circuit Judges.
PER CURIAM:*
       Ronnie R. Pea appeals his guilty-plea conviction and sentence for
conspiracy to possess with intent to distribute cocaine and possession of a
firearm during and in relation to a drug trafficking crime. He argues that the
district court erred when it failed to adequately inform him of the mandatory
minimum sentence as required by F ED. R. C RIM. P. 11(b)(1)(I). Where, as here,
a defendant fails to object to a Rule 11 error in the district court, this court
reviews for plain error. United States v. Vonn, 535 U.S. 55, 59 (2002).

       *
         Pursuant to 5TH CIR . R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR .
R. 47.5.4.
    Case: 10-30494 Document: 00511373708 Page: 2 Date Filed: 02/07/2011

                                  No. 10-30494

      The PSR correctly advised Pea of the sentence that he faced and his
discussions with counsel at the plea hearing, as well as his objections to the PSR,
indicated his knowledge that his sentences for the two counts to which he
pleaded guilty were to be served consecutively. Additionally, Pea’s awareness
that he faced a mandatory minimum sentence of 25 years of imprisonment was
evident in a letter that he submitted to the district court prior to sentencing.
The fact that Pea did not attempt to withdraw his guilty plea despite this
knowledge suggests that the court’s failure to clearly inform him of the
mandatory minimum sentence was not a significant factor in his decision to
plead guilty. See United States v. Johnson, 1 F.3d 296, 302 (5th Cir. 1993) (en
banc). Considering the record as a whole, Vonn, 535 U.S. at 68, we find that Pea
has not established plain error. See United States v. Dominguez Benitez, 542
U.S. 74, 76 (2004); United States v. Davis, 602 F.3d 643, 650-52 (5th Cir. 2010).
      AFFIRMED.




                                        2